United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2309
                         ___________________________

                             Omar Osman Mohamed

                                              Petitioner

                                         v.

            Merrick B. Garland, Attorney General of the United States

                                         Respondent
                                  ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                            Submitted: March 16, 2022
                              Filed: August 10, 2022
                                  ____________

Before GRUENDER, BENTON, and ERICKSON, Circuit Judges.
                          ____________

ERICKSON, Circuit Judge.

       In 1996, Omar Osman Mohamed, a native and citizen of Somalia, entered the
United States as a refugee in New York City, New York, when he was 16 years old.
His status was subsequently adjusted to lawful permanent resident on June 26, 1999.
Mohamed’s parents became naturalized citizens in 2003 and 2006 but Mohamed’s
application was denied due to a returned check for the processing fees. Before being
ordered removed from the United States, Mohamed resided in St. Paul, Minnesota,
with his brother. Mohamed petitions for review of the order of the Board of
Immigration Appeals (“BIA”) dismissing his appeal. Having jurisdiction pursuant
to 8 U.S.C. § 1252(b)(2), we deny the petition.

I.    BACKGROUND

       This case has a lengthy procedural history that has now spanned more than a
decade. Mohamed initially came to the attention of immigration authorities
following a conviction in New York federal court for possessing cathinone (“khat”),
in violation of 21 U.S.C. § 844(a). In September 2011, the Department of Homeland
Security (“DHS”) commenced removal proceedings against Mohamed due to the
controlled substance violation. See 8 U.S.C. § 227(a)(2)(B)(i) (“Any alien who at
any time after admission has been convicted of a violation of (or a conspiracy to
attempt to violate) any law or regulation of a State, the United States, or a foreign
country relating to a controlled substance offense (as defined in section 802 of Title
21), other than a single offense involving possession for one’s own use of 30 games
or less of marijuana, is deportable.”). The Immigration Judge (“IJ”) entered an in
absentia removal order on January 10, 2012. Four and a half years later, Mohamed
moved to reopen the removal proceedings, asserting he did not receive notice of the
hearing. The IJ reopened the proceedings on July 25, 2016, noting the notice of
hearing sent to Mohamed had been returned by the post office as undelivered.

      While the reopened removal proceedings were pending, in June 2017,
Mohamed was convicted in Minnesota state court on two counts of insurance
fraud—employment of runners. DHS submitted these convictions as an additional
charge of removability. Mohamed’s application for asylum and for withholding of
removal, which was received by the immigration court in Fort Snelling, Minnesota,
on September 18, 2017, checked boxes indicating Mohamed was seeking relief
based on religion, nationality, political opinion, membership in a particular social
group, and torture convention. R. at 1416. He explained that he was a member of a
clan that had been victimized by violence committed by other clans in late
March/early April 1991, and he feared the same clans who had previously attacked
his family would harm or kill him if he returned to Somalia. Id. He also stated that
                                         -2-
al-Shabaab terrorists had made it clear they would kill him if he returned to Somalia
because, as “a musician who ‘dances with naked women,’” he did not share their
Islamic ideologies. Id. at 1416, 1423. Mohamed later amended his application to
correct certain information about himself and his criminal history, but he did not
change the substance of his claims for relief. R. at 1356, 1359, 1363, & 1367.
Mohamed also applied for cancellation of removal. R. at 1328.

       Mohamed conceded removability on the drug conviction but contested
removability based on the insurance fraud convictions. The IJ determined that DHS
failed to sustain an aggravated felony charge of removability because the loss to the
victim did not exceed $10,000. As to the controlled substance conviction, the IJ
found in its oral decision that Mohamed met all three statutory eligibility
requirements for lawful permanent resident cancellation of removal and exercised
favorable discretion by finding Mohamed’s positive factors outweighed the negative
factors. R. at 982 (Dec. 18, 2017, transcript of IJ decision).

       In granting cancellation of removal, the IJ found Mohamed would suffer great
hardship and harm if removed to Somalia because of his membership in a minority
clan and/or because he had received threats to his life due to a music video that he
posted on the Internet depicting a partially clothed female. Id. at 993-94. Mohamed
had testified that if removed to Somalia, he believed he would be immediately
murdered because of the music video. R. at 1161 (Nov. 30, 2017, hearing transcript).
According to Mohamed, he received the first threat the day the video was posted.
Id. at 1162. Mohamed believed the people threatening him included: “al-Shabaab,
all of them, mothers, fathers. My family members. Somali mothers, fathers, al-
Shabaab.” Id. Mohamed clarified that his family was not threatening him but the
families that know his family were threatening him and telling him, “Why the girl,
she’s naked? It’s not good for you. We are Muslim.” Id. Mohamed’s counsel
attempted to introduce a printout of a black box from YouTube’s website that
contained the following statement in white letters: “This video is restricted. Try
signing in with a Google Apps account.” The IJ granted DHS’s motion to strike
because there was no transcript provided of what was said in the video. Id. at 1090,
                                         -3-
1530-31. Over DHS’s objection, the IJ gave Mohamed an additional opportunity to
have the videos transcribed and present that evidence at the next hearing along with
the remaining witness testimony. R. at 1206. The IJ advised Mohamed’s counsel
that he should follow the court’s practice manual regarding the submission of videos,
which she understood to require evidence be presented in a written format. Id. at
1205-06.

       At the next hearing, Mohamed’s counsel informed the IJ that he was unable
to have the videos transcribed and requested permission for a witness, who was the
former head of the Somali Justice Center and a Somali leader, testify about what he
saw on the videos. R. at 1217 (Dec. 18, 2017, hearing transcript). Mohamed’s
request was denied, although the IJ did allow the remaining witnesses who had seen
the videos to testify. Id. at 1221. Although Mohamed testified that he had copied
the video threats onto a DVD (R. at 1163), no video or transcription of the video
threats was ever submitted to the court. Outside of the testimony from Mohamed
and his witnesses, there was no objective evidence corroborating the nature or source
of the threats. DHS argued in closing that the IJ should deny Mohamed’s
applications for relief because there was no evidence in the record to substantiate
Mohamed’s claims of threats made in response to the video he posted on social
media. R. at 1259.

       The IJ concluded that Mohamed should keep his lawful permanent resident
status and be given a second chance, and, in the alternative, granted Mohamed’s
asylum application based on potential membership of Somalis in the United States
who have produced music videos involving partially clothed women. The IJ
explained:

      The Court finds that [Mohamed] has a well-founded fear of future
      persecution by the government or by someone that the government is
      unwilling or unable to control, namely, al-Shabaab, should he return to
      Somalia. [Mohamed] has already been receiving threats by YouTube
      or by Internet. [Mohamed’s] family has testified about the threats and
      substantiated the music video. [Mohamed], though his counsel, has
                                         -4-
      requested that the Court watch the video and the Court has declined to
      do so. However, the Court will believe that there was or is a video and
      also that there are other videos by people threatening [Mohamed] as a
      result of his music video. Accordingly, that type of music video would
      not be acceptable in Somalia and the Muslim culture there and the Court
      believes that [Mohamed] has a well-founded fear that he would be
      persecuted either by the government or by al-Shabaab, who is an entity
      who the government is unwilling or unable to control.

R. at 998 (Dec. 18, 2017, transcript of IJ decision).

       As another alternative, the IJ found that if asylum were to be denied, she
would have granted withholding of removal because Mohamed established it was
more likely than not that he would be persecuted based on his race, religion,
nationality, membership in a particular social group, or political opinion should he
return to Somalia. The IJ explained:

      [T]he basis would be on [Mohamed’s] clan membership in a minority
      clan, which would be membership in a particular social group.
      Furthermore, the other group would be the fact that he had created this
      music video, which would be unacceptable in the Muslim culture of
      Somalia. There potentially also could be a religious aspect too of the
      creation of such a video being unacceptable in the Muslim faith. And
      that would be another basis for both asylum and withholding of
      removal. The Court believes that it is more likely than not that al-
      Shabaab would harm [Mohamed] based on one or any or all of those
      reasons and that the government of Somalia is unable or unwilling to
      control al-Shabaab. Furthermore, the government could also easily be
      aware of this video and also be the alleged persecutor.

Id. at 998-99.

       DHS appealed to the BIA, identifying four purported errors: (1) Mohamed
failed to demonstrate that he warranted a favorable exercise of discretion in light of
his criminal history and other negative factors; (2) the IJ formulated a social group—
persons in music videos depicting a scantily clad woman—that was not socially
                                          -5-
distinct; (3) the IJ improperly found Mohamed to be a minority clan member, despite
no evidence that Mohamed suffered past persecution because of his clan
membership and no evidence that any fears of future harm were based on
membership in his clan (the Benadiri clan); and (4) the IJ erred in granting
withholding of removal because Mohamed did not demonstrate that it was more
likely than not he would be persecuted on account of a protected ground if returned
to Somalia. R. at 970.

       The BIA reversed the IJ’s grant of cancellation of removal, finding the IJ
incorrectly weighed the adverse nature of Mohamed’s lengthy criminal history and
gave too much weight to his equities. R. at 935-36 (May 2018, BIA decision). In
addition to the 2008 and 2017 convictions discussed by the IJ, the BIA recited other
law enforcement contact, including Mohamed’s arrests for financial card fraud and
first-degree criminal sexual conduct as well as the issuance of numerous traffic
citations. Id. at 936.1 While upholding the IJ’s finding that Mohamed testified
credibly, the BIA noted that Mohamed had a spotty work history, minimally
supported his five United States citizen children, and his own needs were being met
by his family. The BIA concluded that Mohamed’s equities did not outweigh “his
serious, repeated criminal history.” Id. at 936. As to the IJ’s grant of asylum, the
BIA determined that the delineated social group of Somalis in the United States who

      1
         The record contains exhibits submitted by DHS regarding 22 petty traffic
offense violations and citations from 2000-2007; a 2005 arrest in Minnesota for theft
(charge later dismissed); a 2006 arrest in Wisconsin for dealer possess/untax control
substance and possession with intent to deliver non-narcotics (resolved on a deferred
prosecution); a 2007 arrest in Minnesota for fifth-degree assault and domestic assault
(charges later dismissed); a 2008 arrest in Minnesota for financial transaction card
fraud (charge later dismissed); a 2008 federal conviction for possession of khat
(sentenced to time served); a 2009 arrest in Minnesota for driving under the influence
and open bottle (charges later dismissed); a 2010 arrest in Minnesota for first-degree
criminal sexual conduct, terroristic threats, and third-degree criminal sexual conduct
(charges later dismissed); a 2011 arrest and citation in Minnesota for driving after
suspension and operating an uninsured vehicle; and a 2017 conviction in Minnesota
for two counts of insurance fraud—employment of runners (sentenced to 364 days
in jail suspended and ordered to pay restitution).
                                          -6-
have produced music videos involving partially clothed women is not socially
distinct, as Mohamed appears to be the only member of the group. Id. at 937.
According to the BIA, the IJ further erred by not considering DHS’s rebuttal
evidence showing that Benadiri and Reer Hamar clan members can safely relocate
to Mogadishu and are rarely targeted by other clans. The BIA remanded the record
to the IJ to reevaluate Mohamed’s eligibility for asylum and withholding of removal
and instructed her to evaluate Mohamed’s eligibility for protection under the
Convention Against Torture (“CAT”).

       On remand, the IJ denied Mohamed’s applications for asylum and CAT relief
and granted withholding of removal. No new evidence or testimony was presented.
In her decision, the IJ found that Mohamed’s positive equities and the danger of his
persecution in Somalia do not outweigh his criminal history to merit a favorable
exercise of discretion for asylum. R. at 310-11 (September 28, 2018, IJ decision).
She also noted the Somali government’s substantial military efforts to fight al-
Shabaab rebutted Mohamed’s claim for CAT relief. Id. at 319-20.

       As to withholding of removal, the IJ found that Mohamed will more likely
than not be persecuted based on his religion or imputed religion as a Muslim who
does not conform to the strict version of Islam that the Islamist extremist al-Shabab
requires. Id. at 313-14. The IJ pointed to the testimony from Mohamed and several
witnesses regarding Mohamed’s music video posted on the Internet, showing
Mohamed dancing with a woman not fully clothed, which “drew sharp criticism”
and online threats. The IJ recounted Mohamed’s testimony regarding the threats he
purportedly received in the video comments section and via social media from who
he believed was al-Shabaab as well has the testimony from Mohamed’s wife and
father who believe Mohamed will be killed if returned to Somalia because of the
video depicting him engaging in “Westernized” behavior. The IJ further noted that
Mohamed’s status as a musician may also cause him to stand out for punishment and
harm at the hands of al-Shabaab because al-Shabaab detains people under inhuman
conditions for listening to music. Finally, the IJ found Mohamed, as a member of
the Benadiri minority group, will lack clan protection in Somalia, be more vulnerable
                                         -7-
to attack by al-Shabaab, and will be subject to harm anywhere in Somalia so internal
relocation is not possible or reasonable. Because the Somali government is unable
to control the persecutor—al-Shabaab—the IJ found Mohamed had satisfied his
burden and granted his application for withholding of removal on account of his
religion. Id. at 314-15. The IJ denied Mohamed’s application for withholding of
removal on account of his clan membership. Id. at 316-18.

       DHS again appealed, asserting: (1) the IJ provided a ground for withholding
of removal (religion-based protection) that was not developed by Mohamed and in
so doing improperly conflated Mohamed’s religion with his prior activities as a
musician, 2 and (2) Mohamed failed to present objective evidence that the alleged
Internet threats were made by al-Shabaab or that al-Shabaab was aware of
Mohamed’s music videos. R. at 287. The BIA found DHS had not been given a full
and fair opportunity to rebut the IJ’s findings regarding a religion-based claim. R.
at 240 (July 2, 2019, BIA decision). It explained that while Mohamed’s asylum
application listed religion as a possible protected ground, during the remanded
proceedings Mohamed only addressed his clan membership as a basis for relief. Id.
at 241. The BIA put both parties on notice that DHS “should have an opportunity
to explore the source of the YouTube threats because, although [Mohamed]
expressed his belief that the threats were made by al-Shabaab in Somalia, he was
unable to corroborate his opinion with objective evidence identifying the source of
the threats.” Id. The BIA affirmed the IJ’s decision regarding clan membership,
remanded for consideration of the religion-based claim, and requested clarification

      2
        In its brief for the first BIA appeal, DHS counsel quoted the IJ’s decision that
there “could be a religious aspect too . . . of the video being unacceptable to the
Muslim faith,” and recognized that the IJ based her decision on “one or all of these
reasons,” including religion. R. 893 (Mar. 7, 2018, DHS Br. at 16). In briefing the
second BIA appeal, DHS counsel contradicted these statements, writing that “a
religious nexus . . . had never been at issue in the proceedings,” and “[t]here was
never any discussion on the record of religion as a ground.” R. 269-71 (Dec. 6, 2018,
DHS Br. at 7-9). The BIA did not address this contradiction, but its silence—and
this Court’s denial of review—do not constitute approval of DHS counsel’s lack of
candor.
                                            -8-
on the IJ’s discretionary determination pertaining to the asylum claim. Id. at 240-
41.

       On remand, the case was assigned to a different IJ because the initial IJ had
retired. At the hearing, DHS’s counsel initially informed the IJ that she wanted to
conduct additional cross-examination of Mohamed but, after counsel for both parties
engaged in an off-the-record conversation, DHS elected not to ask any questions. R.
at 152-55 (Sept. 12, 2019, transcript). No additional testimony was presented by
either party. Both parties, relying on the evidence submitted and prior findings made
by the BIA and IJ, presented thorough arguments to the IJ. Mohamed argued that
the initial IJ’s credibility findings regarding the threats he received because of the
music video had been upheld by the BIA, and the evidence showed a sufficient nexus
of fear of religious persecution by al-Shabaab, an organization seeking to implement
“an Islamic ethnostate” in Somalia, directed at Mohamed based on the music video
he produced that was not in accordance with Muslim tradition. Id. at 157-58. In
contrast, DHS argued the record, at most, showed fear of persecution based on
Mohamed’s work as a musician, which is not a religion-based claim. Id. at 161.
DHS also pointed to statements in a country conditions report, which noted that the
greatest risk for the civilian population living in Somalia is “being in the wrong place
at the wrong time,” as the vast majority of attacks are on military targets, government
officials, security officers, and people associated with the government. Id. At the
close of the hearing, over Mohamed’s objections, the IJ explained that she was not
ready to issue an immediate decision and would prepare a written decision, as she
needed more time to review the voluminous record “with a fine tooth comb,”
consider the parties’ arguments, refer back to the parts of the record that were raised
by the parties during the hearing, and examine other aspects of the record she had
flagged. Id. at 171.

      In October 2019, the IJ issued her decision denying Mohamed’s application
for asylum on the grounds that he failed to demonstrate a well-founded fear of
persecution based on religion or clan membership. R. at 112-16 (Oct. 15, 2019, IJ
decision). The IJ reasoned that while Mohamed had expressed a subjectively
                                          -9-
genuine fear of persecution based on the posting of the music video, he had failed to
demonstrate his fear was objectively reasonable. Id. at 112. The IJ noted
Mohamed’s claim was based on a single music video he posted online in 2013, which
was subsequently removed shortly after it was posted and has remained inaccessible
since that time. The IJ also noted no evidence of any recent or immediate threats
against Mohamed had been presented. Id. at 113. While crediting the testimony of
Mohamed and his witnesses, who believed the online threats in response to the music
video came from members of al-Shabaab, the IJ found the record contained no
objective, corroborating evidence to support a conclusion that the persons who made
the threats were affiliated with al-Shabaab. Id. The IJ further found that Mohamed
failed to show a reasonable possibility of persecution by al-Shabaab on account of
his clan membership.

       Because the video was insufficient to demonstrate Mohamed is a public figure
in Somalia, as Mohamed had argued, the IJ found that it was possible and reasonable
for Mohamed, an average Muslim citizen, to internally relocate to an urban area,
such as the capital city of Mogadishu, where he would not be targeted. Id. at 114,
116. Based on these findings, Mohamed’s application for withholding of removal
failed and the IJ declined to review the previous IJ’s CAT analysis because neither
party challenged that ruling on appeal. Id. at 117.

        In Mohamed’s notice of appeal to the BIA, he claimed the BIA erred in three
ways: (1) by accepting DHS’s prior appeal on the ground that DHS did not have a
full and fair opportunity to rebut the IJ’s finding on his religion-based claim; (2) by
reversing the IJ’s discretionary grant of cancellation of removal and asylum without
first finding the IJ made a clearly erroneous factual finding; and (3) by violating
Mohamed’s due process rights due to the significant delay caused by DHS’s two
prior appeals. R. at 106. In his brief, Mohamed altered his claims, arguing that
remand was necessary because the transcript for the September 12, 2019, hearing
was not provided to him and he was not given a transcript for a September 25, 2019,
hearing that the IJ referenced in her decision. R. at 61. Mohamed also argued the IJ
erred by exceeding the scope of the BIA’s remand. Id. at 63-65. Given the BIA’s
                                         -10-
silence throughout the proceedings on DHS’s claim that Mohamed had failed to
corroborate his testimony about fears of persecution by al-Shabaab and DHS’s
failure to present evidence to rebut the previous IJ’s findings regarding his religion-
based claim, according to Mohamed, the IJ should have reissued the previous
decision without further analysis. Id. at 64-65. In the alternative, Mohamed argued
the IJ erred by arbitrarily requiring him to corroborate the testimony about threats
he received from al-Shabaab. Id. at 66-69.

       The BIA denied Mohamed’s request to remand, finding the IJ made a
typographical error as to the date of the hearing referenced in her decision and the
other purported missing transcript had been incorporated into the record and issued
to Mohamed. R. at 15-16 (May 17, 2021, BIA decision). Finding no factual error,
no erroneous application of the law, or no improper exercise of discretion by the IJ,
the BIA dismissed Mohamed’s appeal. More specifically, the BIA determined that
Mohamed waived by not meaningfully contesting the IJ’s findings of fact and legal
conclusions relating to his future fears of harm in Somalia on account of his religion
or the possibility that he could reasonably relocate to an urban area in Somalia and
not be targeted by al-Shabaab. Id. at 12-13. The BIA also determined the IJ acted
within her discretion by giving diminished weight to the uncorroborated testimony
of Mohamed and his family regarding the purported online threats they had observed
in 2013. Id. at 13. Finally, the BIA concluded that the IJ did not exceed the scope
of the remand. Id. at 14-15.

       Mohamed argues on appeal to this Court that the BIA’s decisions should be
reversed and vacated because the BIA violated the waiver rule and improperly
overturned the IJ’s 2018 decision granting Mohamed withholding of removal based
on the protected ground of religion. If the Court reaches the merits, Mohamed
contends that the order of removal should be reversed and remanded for two reasons:
(1) no additional corroborating evidence of the threats in response to the music video
was required, and (2) the BIA failed to apply the correct standard when considering
whether Mohamed could reasonably relocate internally under all circumstances, and
instead erroneously focused on whether he could reasonably relocate to avoid
                                         -11-
persecution. In response, DHS contends we lack jurisdiction to review Mohamed’s
claims because he has not raised a colorable constitutional claim or meritorious
question of law and, in any event, Mohamed’s arguments lack merit.

II.   DISCUSSION

       We first consider the scope of our jurisdiction. If the petitioner is a criminal
alien under 8 U.S.C. § 1252(a)(2)(C), “our jurisdiction to review final orders of
removal . . . ‘is limited to constitutional claims and questions of law.’” Sharif v.
Barr, 965 F.3d 612, 618 (8th Cir. 2020) (quoting Hanan v. Mukasey, 519 F.3d 760,
763 (8th Cir. 2008)); see 8 U.S.C. § 1252(c)(2)(D). Mohamed was found removable
for having been convicted of a controlled substance offense. He has not challenged
the applicability of the criminal alien bar as applied in his case.

       Mohamed limited his claims on appeal to his application for withholding of
removal. Pet. Br. p. 23 (requesting reinstatement of the IJ’s 2018 order granting
withholding of removal and, in the alternative, remand for further consideration of
his claim for withholding of removal). When considering his claims, “we lack
jurisdiction to review factual findings and may only review constitutional claims or
questions of law.” Id. at 619 (cleaned up). We also may review mixed questions of
law and fact, including the “application of a legal standard to undisputed or
established facts.” Guerrero-Lasprilla v. Barr, 589 U.S. __, 140 S. Ct. 1062, 1067
(2020).

       “In evaluating whether a petition raises a constitutional claim or question of
law, we look to the ‘nature of the argument advanced in the petition.’” Sharif, 965
F.3d at 619 (quoting Purwantono v. Gonzalez, 498 F.3d 822, 824 (8th Cir. 2007)).
If a claim “merely constitute[s] a brief in opposition to the BIA’s factual findings,”
we are without jurisdiction to redress it. Id.

      Mohamed asserts the BIA legally erred in 2019 when it reversed the IJ’s 2018
decision that was favorable to him and allowed DHS an opportunity to submit
                                         -12-
evidence on his religion-based claim. In its decision, the BIA drew two significant
legal conclusions: (1) the burden of production on the religion issue never shifted to
DHS during the remanded proceedings because Mohamed failed to address religion
as a basis for relief, and (2) DHS was entitled to “an opportunity to explore the source
of the YouTube threats because, although [Mohamed] expressed his belief that the
threats were made by al-Shabaab in Somalia, he was unable to corroborate his
opinion with objective evidence identifying the source of the threats.”

       Mohamed has presented no cognizable basis that would prohibit the BIA from
remanding for development of the record on an issue that the record shows was not
plainly argued or developed. While Mohamed asserted generally that he was
threatened by al-Shabaab and Muslim families because of the music video, he never
explicitly claimed that he was being threatened because he was Muslim. Collateral
estoppel is inapplicable because all decisions at issue were made at different stages
of the same action. See Estrada-Rodriguez v. Lynch, 825 F.3d 397, 402 (8th Cir.
2016) (noting collateral estoppel does not apply when an issue has not been
previously determined by a valid and final judgment in a prior action between
petitioner and DHS). Application of the law of the case doctrine is discretionary in
immigration proceedings and unless the BIA qualifies or limits the remand to a
specific purpose, we will not find an abuse of discretion when an IJ reconsiders a
prior determination on an issue. Id. at 402-03; N’Diaye v. Barr, 931 F.3d 656, 664
(8th Cir. 2019). Mohamed improperly equates the IJ’s and BIA’s findings that he
offered credible testimony as also establishing he presented sufficient evidence in
support of his claim. These are distinct concepts. We can find no constitutional
claim or legal error arising from the BIA’s decision to remand to allow the record to
be fully developed regarding the nature and source of the threats Mohamed received
while working as a musician and posting a video of him appearing with a partially
clothed woman and whether those threats were tied to his religion.

       Mohamed next claims that the BIA erred as a matter of law in 2021 when it
upheld the IJ’s decision requiring him to submit corroborating evidence regarding
the threats he received because the initial IJ did not require such evidence. The
                                         -13-
parties dispute whether the evidence was sufficient to establish the objective
reasonableness of Mohamed’s fear—a legal question reviewed de novo by the BIA
and this Court, Uzodinma v. Barr, 951 F.3d 960, 964 (8th Cir. 2020). Even if the
uncorroborated testimony is deemed credible, the burden remains on the applicant
to corroborate an asylum claim. Id. at 965. “An applicant’s uncorroborated
testimony may be sufficient if it satisfies the trier of fact that the testimony is
credible, persuasive, and fact-specific enough to show that the applicant is a
refugee.” Id. (citing 8 U.S.C. § 1158(b)(1)(B)(ii). Here, Mohamed’s uncorroborated
testimony was deemed insufficient by the fact finder.

       It is indisputable that there is no objective evidence in the record to
corroborate the testimony from Mohamed and his family members regarding the
music video he posted or the nature or source of the alleged threats. While Mohamed
represented that he had copied the information onto DVDs, no video was ever
submitted or transcribed, although Mohamed had ample opportunity to do so. While
8 C.F.R. § 1003.1(d)(3) designates the IJ as the trier of fact, we have found harmless
error even when the BIA, and not the IJ, required an applicant to present
corroborating evidence to satisfy his burden of proving he faced a particularized
threat of persecution. Id.

       Contrary to his arguments, Mohamed was placed on notice by the BIA’s 2019
decision that he had not corroborated his beliefs about the source of the threats with
objective evidence. Despite this notice, Mohamed did not submit any objective
corroborating evidence. Neither did DHS attempt to refute Mohamed’s previous
testimony. Despite the parties’ lack of diligence, the record supports the final
decisions by the IJ and BIA that Mohamed failed to satisfy his burden of showing a
particularized threat of persecution, rendering him ineligible for asylum and likewise
withholding of removal. See Baltii v. Sessions, 878 F.3d 240, 246 (8th Cir. 2017)
(noting that when an applicant fails to meet his burden of proof for asylum, he
necessarily cannot meet the higher burden of proof required for withholding of
removal, which requires demonstrating a clear probability that he will be persecuted
on account of his membership in a particular social group). As noted by the BIA,
                                        -14-
the music video at issue was created and posted by Mohamed. Mohamed testified
that he copied the threats he received onto DVDs but they were never produced or
transcribed. Mohamed’s only explanations were technical difficulties, and the
information was inaccessible or had been corrupted. Finding no reasonable
explanation for the failure to obtain or produce corroborating evidence, the agency
did not err or violate Mohamed’s constitutional rights by giving the testimony
diminished weight and finding Mohamed had failed to satisfy his burden of proof.
Cf. El-Sheikh v. Ashcroft, 388 F.3d 643, 647 (8th Cir. 2004) (explaining that the
BIA’s reliance on the absence of corroborating evidence is unsustainable only when
there is a failure to rule on the credibility of the applicant’s testimony, to explain
why it was reasonable to expect additional corroboration, or to assess the sufficiency
of the applicant’s explanations for the absence of corroborating evidence). The IJ
acted within the scope of the remand and, contrary to Mohamed’s assertion, we find
no basis or authority requiring an IJ on remand to reissue a prior decision merely
because the parties elected to rest on the previously submitted evidence.

       Lastly, Mohamed contends the BIA erred by ignoring the country conditions
evidence in the record and committed reversible error by holding that Mohamed
could relocate internally within Somalia to avoid persecution, rather than whether it
would be reasonable for Mohamed to relocate under all circumstances. The BIA,
however, merely recounted the IJ’s factual findings and legal conclusion on these
issues and found Mohamed had waived these claims by failing to meaningfully
contest the findings and conclusions. Nonetheless, because Mohamed is ineligible
for withholding of removal because he cannot show future persecution on account
of a protected ground, we decline to consider Mohamed’s arguments regarding
internal relocation. See Gutierrez-Vidal v. Holder, 709 F.3d 728, 733 n.2 (8th Cir.
2013) (noting that when the BIA does not expressly adopt an IJ’s determination, the
issue is not properly before us and finding that applicant is not eligible for relief
when he failed to demonstrate harm amounting to persecution, even if there is an
alleged error regarding relocation).



                                        -15-
III.   CONCLUSION

       For the foregoing reasons, we deny the petition for review.
                       ______________________________




                                        -16-